DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 July 2021 has been entered.
Election/Restrictions
It is reminded that the Applicant elected Group 1 including claims 1-21 directed to a dental implant in the response of 6 June 2019, and further added claims 34 and 35 in the amended claims received on 1 July 2020. Therefore, any claim directed to a non-elected invention will be withdrawn from consideration as indicated in Office action 20 September 2019. 
Furthermore, any non-elected claim should have a claim status indicating that the claim is “Withdrawn”. Wherein the present set of claims does not use for the non-elected claims the proper claims status, e.g. claims 22-25 directed to a dental implant system claims 32-33 directed to a method, which have the claim status as (Currently Amended), where it should be (Withdrawn). 
Therefore, even when the present set of claims is not indicating the previously withdrawn claim status, claims 22-25 and 32-33 will not be examined by not been originally elected by the applicant in the response of 6 June 2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: The reference number 28a is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-13, 15-21, 34 and 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is described in the line 10 of the claim that the base of the body is rounded, but it is not understood in what cross-sectional view is rounded, e.g. in the longitudinal view, in the “radial” view, or in both.
Regarding claim 1, it is described in lines 8-10 a minimum width, height and length, but the claim is not defining if said width, height and length refers to the imaginary boundary of a generally rectangular prism shape or the area of the implant body where has the minimum dimension. For examination purposes, the recitation will be treated as said dimensions refer to the imaginary boundary of a generally rectangular prism shape.
Regarding claim 1, the claim in lines 8-10 is describing a minimum width, height and length, but the claim is not describing the upper value of each of said dimensions. Due to the upper range of said dimensions are not defined, said upper range can be considered indefinite, the claim is indefinite. 
Furthermore, it is used the term “about” when describing each dimension. The said term is not understood because the specification lacks some standard for measuring the degrees intended or the deviation from the definition of “reasonably close to” as defined in the https://www.merriam-webster.com/dictionary page, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as intended by the applicant.
Regarding combination of claims 1 and 15, in lines 4-6 of claim 1 it is described that the “threaded cavity” includes an “opening” and “side walls” fully enclosed within the width of the “body”, and in claim 15 describes that the “side walls” are “straight”. Describing that the “threaded cavity” includes “side walls” enclosed within the “width” of the “body” is confusing because a cavity includes by its nature at least a wall forming the cavity, but further limiting that it is enclosed within the “width” of the “body” is more confusing because in order to have a cavity within the body, it is limited by at least the width of the body where the cavity is formed, if it is not limited by the width of the body it creates a groove on one side of the body or cuts the body along the width making something that is not a cavity. Furthermore, in claim 15 that depends on claim 1 is describing that the “side walls” are “straight”, wherein the present disclosure is not found where said straight side walls are located in the threaded cavity. On the other hand, the Office does not understands if the applicant is defining another structure of the implant called “side walls” as described in the specification, that are located on the perimeter of the implant body, or if the threaded cavity has straight walls, in which said description is not found in the specification. For examination purposes, the recitation will be treated as the outer side that the implant includes the claimed side walls located on the perimeter of the implant body.
Regarding claim 4, it is described that the “body has substantially the same buccolingual width along its mesial-distal length”, which it is confusing. It is not understood if the intension is to claim that the width in all areas in the implant are the same along the mesial-distal length in this way forming a “box”, or that the buccolingual width at each height of the implant body has the same width along the mesial-distal length so that for 
Regarding claim 15, it is described that the “base of the body is flat”, but in line 10 of claim 1 describes that the “body” includes a “rounded base”, which it is confusing. It is not understood if the base is “rounded” as described in claim 1, or if it is “flat” as described in claim 15, or it includes a combination of a portion of rounded shape and other portion a flat shape. For examination purposes, the recitation will be treated as including a combination of rounded shape and flat shape portions.
Regarding claim 16, it is described that the “body is formed with curved ends”, which it is confusing. It is not understood if said “curved ends” refer to the “two end faces”, or if the “body” has other ends that are curved. For examination purposes, the recitation will be treated as that the “curved ends” are the two ends located opposed to each other in the horizontal length direction of the body.
Regarding claim 17, it is described that the “body is formed with straight ends”, which it is confusing. It is not understood if said “straight ends” refer to the “two end faces”, or if the body has other ends that are straight, e.g. as the coronal and distal ends. For examination purposes, the recitation will be treated as the body has other ends that are straight, e.g. as the coronal and distal ends.
Regarding claim 20, it is claimed that the “threaded cavity has a lower end and an upper end, wherein a cylindrical internal thread is provided at the lower end of the cavity and a truncated conical portion is provided at the upper end of the cavity” which is 
Claim Objections
Claims 1, 5, 6, 8, 10, 13 and 15-19 are objected to because of the following informalities:  In line 3 of the claim uses the term “body”, but in line 2 uses the term “horizontally-oriented body”. Even when the Office understands that both terms refer to the same limitation. It is suggested to use one of the two above terms across the claims, in order to avoid potential confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 4447209 A) in view of Kawahara et al. (US 4964801 A), in further view of Battula et al. (US 20130288200 A1).
[AltContent: arrow][AltContent: textbox (Dental implant)][AltContent: arrow][AltContent: textbox (Horizontally-oriented body)][AltContent: arrow][AltContent: ][AltContent: textbox (Crestal portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grooves)][AltContent: textbox (Rounded base)][AltContent: arrow][AltContent: textbox (Rounded base)][AltContent: textbox (Height)][AltContent: ][AltContent: textbox (Width)][AltContent: ][AltContent: arrow][AltContent: textbox (Prosthetic abutment)][AltContent: textbox (Side walls)][AltContent: ][AltContent: textbox (Side walls)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Length in the mesial-distal direction)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    444
    425
    media_image1.png
    Greyscale


Regarding claim 1, Sutter discloses a dental implant adapted for implanting within a jaw bone, the implant including 
a horizontally-oriented body having a length extending in the mesial-distal direction of the jaw bone, the body having a prosthetic abutment, 
side walls that are fully enclosed within the width of the body (see annotated Fig. 10 above); 
wherein the body is configured to substantially reside within an imaginary boundary of a generally rectangular prism shape (see Fig. 10 above) having a buccolingual width, an apical-occlusal height, and a mesial-distal length, and wherein the body includes a rounded base (see annotated Fig. 10 above).
However, Stutter does not disclose that the body has a threaded cavity for receiving a prosthetic abutment including an opening located wholly within a buccolingual width of the body, or that the minimum buccolingual width of about 4 mm, a minimum apical-occlusal height of at least about 5 mm, and a minimum mesial-distal length of about 6 mm.
[AltContent: arrow][AltContent: textbox (Opening)]
    PNG
    media_image2.png
    409
    299
    media_image2.png
    Greyscale

Kawahara et al. teaches a dental implant (see Fig. 6 above), including a body portion (1) and a prosthetic abutment (2), where the body (1) includes a threaded cavity (12) that includes an opening (see annotated Fig. 6 above) and where the threaded cavity is dimensioned for receiving the prosthetic abutment (see Fig. 6 above). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Sutter, with the threaded cavity including an opening for receiving the prosthetic abutment of Kawahara, in order to easily unscrew and remove the abutment with a prosthesis if needed without removing the body of the implant. 
However, Sutter does not disclose that the minimum buccolingual width is of about 4 mm, or that a minimum apical-occlusal height of at least about 5 mm, or that a minimum mesial-distal length of about 6 mm.
[AltContent: textbox (Rounded side ends)][AltContent: arrow][AltContent: textbox (Rounded base)][AltContent: textbox (Rounded base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Side walls)][AltContent: ][AltContent: ][AltContent: textbox (Side walls)]
    PNG
    media_image3.png
    375
    240
    media_image3.png
    Greyscale
 
Battula et al. teaches a plurality of implants including a body with a general rectangular shape (see Fig. 12 and 14 above), rounded side ends, rounded base, and with straight side walls, where the width between the straight side walls can be from about 0.5mm up to about 13mm (see [0049]), where the height can be from 0.5mm-19mm (see [0050]), and that relative dimensions between the length to its depth and width are possible beyond those already depicted in the figures (see [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the implant body of Sutter/Kawahara, with the dimensions of the implant body of Battula, in order to have 
Regarding claim 5, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Sutter discloses that  the body has two end faces, two side faces, and a base, that, with the rounded base, form external wall surfaces of the body (see annotated Fig. 10 above of Sutter).   
  Regarding claim 6, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Sutter discloses that one or more external wall surfaces of the body are provided with a plurality of surface geometry for enhancing the surface area of the body (see Fig. 10 above where the external surface of the body includes grooves, vertical waives). 
Regarding claim 7, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Sutter discloses that the plurality of surface geometry includes any one or more of the following: grooved, ridged, gouged, wavy or cratered (see Fig. 10 above where the external surface of the body includes grooves, vertical waives).
Regarding claim 8, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Sutter discloses that the surface of the body includes a plurality of grooves aligned with a horizontal axis of the body (see annotated Fig. 10 above).
Regarding claim 9, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Sutter discloses that 
Regarding claim 10, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Sutter discloses that the plurality of grooves are provided on the base of the body (see annotated Fig. 10 above - that the grooves in waive shape extends to the base of the body).  
Regarding claim 11, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Sutter discloses that the shape of the grooves includes any one or more of the following: rounded, circular, semi-circular, trapezoidal (see Fig. 10 above).  
Regarding claim 12, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Sutter discloses that the grooves are of equal width (see Fig. 10 above – all of the grooves 33e and 35e extending horizontally have the same width, all of the grooves 33c in the formed of a waive extending vertically have the same width, and all of the circular grooves 39e on the straight side walls have the same width).  
Regarding claim 13, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Sutter discloses that the grooves are smaller in width in a crestal portion of the body (see annotated Fig. 10 above - the vertical waived grooves extends to the crestal portion of the body have the smaller width). 
Regarding claim 15, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Sutter discloses that 
Regarding claim 16, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Sutter discloses that the body is formed with curved ends (see Fig. 10 above)
Regarding claim 17, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Sutter discloses that the body is formed with straight ends (see Fig. 10 above where the coronal and distal ends of the body are formed with straight ends. 
Regarding claim 19, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Sutter discloses that the body is formed of titanium (col. 3, lines 32-33).  
Claim 20, 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter (US 4447209 A) in view of Kawahara et al. (US 4964801 A), in further view of Battula et al. (US 20130288200 A1) as applied to claim 1 above, and further in view of Blacklock (US 20040033469 A1).
[AltContent: arrow][AltContent: textbox (Surface recesses)][AltContent: arrow][AltContent: textbox (Threaded cavity)]
    PNG
    media_image4.png
    196
    401
    media_image4.png
    Greyscale

[AltContent: ][AltContent: textbox (Surface recesses)][AltContent: arrow][AltContent: textbox (Truncated conical portion)][AltContent: arrow][AltContent: textbox (Cylindrical internal thread)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lower end)][AltContent: textbox (Upper end)][AltContent: textbox (Threaded cavity)][AltContent: ]
    PNG
    media_image5.png
    515
    439
    media_image5.png
    Greyscale

Regarding claim 20, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Sutter discloses a threaded cavity having a lower end and an upper end, where a cylindrical internal thread is provided in the threaded cavity extending from the lower end to the upper end of the cavity. 
However, Sutter/Kawahara/Battula does not disclose that the cylindrical internal thread is provided at the lower end of the cavity and a truncated conical portion is provided at the upper end of the cavity.  
Regarding claim 21, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 20.
However, Sutter/Kawahara/Battula does not disclose one or more surface recesses are provided in an upper surface of the dental implant for receiving anti-
Regarding claim 34, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 21.
However, Sutter/Kawahara/Battula does not disclose that the surface recesses are mesial-distally oriented.  
Regarding claim 35, Sutter/Kawahara/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 21.
However, Sutter/Kawahara/Battula does not disclose that the shape of the surface recesses is either triangular or semi-circular.
Regarding claim 20, 21, 34 and 35 above, Blacklock teaches a dental implant (1) including a threaded cavity  having a lower end and an upper end (see annotated Fig. 1 and 2 above), wherein a cylindrical internal thread (24) is provided at the lower end of the cavity and a truncated conical portion is provided at the upper end of the cavity (see annotated Fig. 1 and 2 above), where the implant further includes a plurality of recesses (38) an the upper surface of the dental implant for receiving antirotational projections of the abutment, where the surface recesses (38) are confluent with, and completely embedded within, the upper end of the cavity, where the surface recesses (38) can have a triangular shape, and due to the implant includes a plurality of surface recesses equally distributed around the upper surface some of the surface recesses are oriented mesial-distally (see Fig. 1 and 2 above) (see abstract, [0013, 0033-0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded cavity of . 
Claims 1, 5-11, 13, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vercellotti et al. (WO 2011069978 A1) in view of Battula et al. (US 20130288200 A1).
[AltContent: ][AltContent: ][AltContent: textbox (End faces)][AltContent: arrow][AltContent: textbox (Width)][AltContent: textbox (Length in the mesial-distal direction)][AltContent: textbox (Threaded cavity)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side walls)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opening)]
    PNG
    media_image6.png
    346
    276
    media_image6.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Bigger grooves )][AltContent: arrow][AltContent: textbox (Smaller grooves in the crestal portion)][AltContent: arrow][AltContent: textbox (Horizontal grooves on the base)][AltContent: arrow][AltContent: textbox (Horizontal grooves on the base)][AltContent: textbox (Horizontal grooves)][AltContent: arrow][AltContent: textbox (Grooves)][AltContent: textbox (Horizontal grooves)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (End faces)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Side faces)][AltContent: textbox (Length in the mesial-distal direction)][AltContent: ][AltContent: arrow][AltContent: textbox (Height)][AltContent: ][AltContent: textbox (Rounded Base)][AltContent: arrow][AltContent: textbox (Threaded cavity)][AltContent: arrow][AltContent: textbox (Dental implant)]
    PNG
    media_image7.png
    777
    409
    media_image7.png
    Greyscale
                  
    PNG
    media_image8.png
    757
    262
    media_image8.png
    Greyscale



Regarding claim 1, Vercellotti et al. discloses a dental implant adapted for implanting within a jaw bone (see annotated Fig. 1 above and page 1 of the description, lines 6-7), the implant including 
a horizontally-oriented body having a length extending in the mesial- distal direction of the jaw bone, the body having a threaded cavity dimensioned for receiving a prosthetic abutment (see annotated Fig. 1 and 3 above), 
wherein the threaded cavity includes:
(1) an opening that is located wholly within a buccolingual width of the body (see annotated Fig. 2 and 3 above); and 
(2) side walls that are fully enclosed within the width of the body (see annotated Fig. 2 above); 

However, Vercellotti does not disclose that the minimum buccolingual width is of about 4 mm, or that a minimum apical-occlusal height of at least about 5 mm, or that a minimum mesial-distal length of about 6 mm.
[AltContent: ][AltContent: textbox (Rounded side ends)][AltContent: arrow][AltContent: textbox (Rounded base)][AltContent: textbox (Rounded base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Side walls)][AltContent: ][AltContent: ][AltContent: textbox (Side walls)]
    PNG
    media_image3.png
    375
    240
    media_image3.png
    Greyscale
 
Battula et al. teaches a plurality of implants including a body with a general rectangular shape (see Fig. 12 and 14 above), rounded side ends, rounded base, and with straight side walls, where the width between the straight side walls can be from about 0.5mm up to about 13mm (see [0049]), where the height can be from 0.5mm-19mm (see 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the implant body of Vercellotti, with the dimensions of the implant body of Battula, in order to have the implant with the dimensions according to the dimensions found in the cavity in bone of a patient. 
Regarding claim 5, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti discloses that the body has two end faces, two side faces, that, with the rounded base, form external wall surfaces of the body (see annotated Fig. 1 and 3 above). 
Regarding claim 6, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Vercellotti discloses that one or more external wall surfaces of the body are provided with a plurality of surface geometry for enhancing the surface area of the body (see the grooves in the annotated Fig. 1 and 3 above).  
Regarding claim 7, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Vercellotti discloses that the plurality of surface geometry includes any one or more of the following: grooved, ridged, gouged, wavy or cratered (see the grooves in the annotated Fig. 1 and 3 above).
Regarding claim 8, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Vercellotti discloses 
Regarding claim 9,   Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses a plurality of grooves are provided on the two end faces and the two side faces (see annotated Fig. 1 and 3 above).
Regarding claim 10,  Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses that the plurality of grooves are provided on the base of the body (see annotated Fig. 1 and 3 above).
Regarding claim 11, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses that the shape of the grooves includes any one or more of the following: v-shaped, rounded, circular, semi-circular (see annotated Fig. 1 and 3 above).
Regarding claim 13, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Vercellotti discloses that the grooves are smaller in width in a crestal portion of the body (see annotated Fig. 1 above).  
Regarding claim 16, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Vercellotti discloses that the body is formed with curved ends (see annotated Fig. 1 above).  
Regarding claim 18, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti discloses 
 Regarding claim 19, Vercellotti/Battula discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Vercellotti/Battula discloses that the body is formed of titanium (page 4, lines 15-16).  
Claims 1, 4-8, 11, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edelman (US 4187609 A) in view of Linkow (US 3849888 A)
[AltContent: textbox (Side walls/
Two side faces)][AltContent: arrow][AltContent: textbox (Body)][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (Threaded cavity including an opening)]
    PNG
    media_image9.png
    454
    543
    media_image9.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Tapered straight end)][AltContent: arrow][AltContent: textbox (Tapered straight end)][AltContent: arrow][AltContent: textbox (Curved end)][AltContent: arrow][AltContent: textbox (Curved end)][AltContent: arrow][AltContent: textbox (End face)][AltContent: textbox (End face)][AltContent: arrow][AltContent: textbox (Length of the horizontally-oriented body)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image10.png
    387
    421
    media_image10.png
    Greyscale


Regarding claims 1 and 5, Edelman discloses a dental implant (10) adapted for implanting within a jaw bone (see Fig. 1 above), the implant including 
a horizontally-oriented body having a length extending in the mesial- distal direction of the jaw bone (see annotated Fig. 8 above), the body having a threaded cavity (16) dimensioned for receiving a prosthetic abutment (18) (see annotated Fig. 1 above), 
wherein the threaded cavity (16) includes:
(1) an opening that is located wholly within a buccolingual width of the body (see annotated Fig. 1 above); and 
(2) side walls that are fully enclosed within the width of the body; 
wherein the body is configured to substantially reside within an imaginary boundary of a generally rectangular prism shape (see Fig. 1 above) having a buccolingual width, an apical-occlusal height of at least about 5 mm, and a mesial-distal length of about 6 mm (for claim 1), and the body has two end faces and two side faces (for claim 5).
However, Edelman does not disclose that the generally rectangular prism shape has a minimum buccolingual width of about 4 mm, a minimum apical-occlusal height of at least about 5 mm, and a minimum mesial-distal length of about 6 mm, and wherein the body includes a rounded base (for claim 1), or that in addition of the two end faces, and the two side faces, the rounded base form the external wall surface of the body (for claim 5).
On the other hand, Edelman further discloses that the implant can be “made in various standards or custom designs to fit a particular bone site in length, depth and width, allowing for submergence of the root body and collar portion from 0 to any number of mm's available below the alveolar crest” (see col. 5, lines 53-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dental implant body buccolingual width, apical-occlusal height and the mesial-distal length of Edelman, with the claimed minimum buccolingual width of about 4 mm, the minimum apical-occlusal height of at least about 5 mm, and to the minimum mesial-distal length of about 6 mm, in order for the implant to be submerged and fit into the alveolar opening of the patient. 
 However, Edelman does not disclose that the body includes a rounded base (for claim 1), or that the combination of the two end faces, the two side faces and the rounded base form the external wall surface of the body (for claim 5).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rounded base)]
    PNG
    media_image11.png
    444
    421
    media_image11.png
    Greyscale
                   
    PNG
    media_image12.png
    427
    244
    media_image12.png
    Greyscale

[AltContent: textbox (Rounded base)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image13.png
    154
    175
    media_image13.png
    Greyscale




Linkow teaches a dental implant including a body with a rounded base (see annotated Fig. 1 above). Furthermore, Linkow teaches that the use of rounded edges in 
The Office understands that if the rounded edges of the openings 42 is to better distribute the stress, the rounded edges are used in the base to provide a better distribution of the stresses along the base with the jawbone. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the implant of Edelman, with the rounded base of the implant of Linkow, in order to provide a better distribution of the stresses on the base of implant along the jawbone. 
Regarding claim 4, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Edelman discloses that the body has substantially the same buccolingual width along its mesial-distal length (see Fig. 1 above where the width at each height is the same along the mesial distal length of the body).  
Regarding claim 6, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Edelman discloses one or more external wall surfaces of the body are provided with a plurality of surface geometry for enhancing the surface area of the body (see the grooves 11 and 13 in Fig. 1 above)
Regarding claim 7, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Edelman discloses that the plurality of surface geometry includes grooves (see the grooves 11 and 13 in Fig. 1 above).
Regarding claim 8, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Edelman discloses that the surface  (see the grooves 11 and 13 in Fig. 1 above, where the two circular grooves are positioned in the same horizontal axis, and the groove 13 extends in another horizontal axis of the body).  
Regarding claim 11, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Edelman discloses that the shape of the grooves (11) includes circular shape (see Fig. 1 above).  
Regarding claim 12, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Edelman discloses that the grooves (11) are of equal width (see Fig. 1 above).  
Regarding claim 16, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Edelman discloses that the body is formed with curved ends (see the upper end of the body in Fig. 1 and 8 above).  
Regarding claim 17, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Edelman discloses that the body is formed with straight ends (see the tapered end of the body are formed straight in annotated Fig. 8 above).  
Regarding claim 18, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Edelman discloses that the body is substantially trapezoidal in shape with a wider crestal portion and a smaller apical portion (see Fig. 1 above shows that the body is wider in width in the 
Regarding claim 19, Edelman/Linkow discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Edelman does not disclose that the body is formed of pure titanium.  
Linkow teaches that the implant body is formed of titanium (see col. 3, ln. 40-41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the body of Edelman, with the titanium body of Linkow, in order to have an implant that is strong and made of an acceptable dental material well known in the art, in this way minimizing rejection from the body of the patient. 
 Response to Arguments
Applicant’s arguments with respect to claims 1, 4-13, 15-21 and 34-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772